In an action to recover damages for personal injuries, the defendants Peter Angelakos and Amalia Angelakos appeal from an order of the Supreme Court, Kings County (M. Gar-son, J.), dated April 9, 2002, which denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
Liability may be imposed upon landowners whose property abuts a public sidewalk where the landowner affirmatively caused or created the defect in the sidewalk (see Hausser v Giunta, 88 NY2d 449, 453 [1996]; Lopez v Town Fair Super*561market, 256 AD2d 387 [1998]). After the appellants established a prima facie case for summary judgment, the plaintiff raised a triable issue of fact with respect to whether the appellants caused or contributed to the dangerous condition which caused her to fall. Accordingly, the Supreme Court properly denied the appellants’ motion. Altman, J.P., S. Miller, Friedmann and McGinity, JJ., concur.